                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 2 of 12


                                                                  1   Kristina N. Holmstrom
                                                                      State Bar No. 10086
                                                                  2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                  3   2415 East Camelback Road, Suite 800
                                                                      Phoenix, Arizona 85016
                                                                  4   Telephone: (602) 778-3700
                                                                      Kristina.Holmstrom@ogletree.com
                                                                  5
                                                                       Attorneys for Mutual of Omaha Insurance Company
                                                                  6
                                                                  7                            IN THE UNITED STATES DISTRICT COURT
                                                                  8                                  FOR THE DISTRICT OF NEVADA
                                                                  9    STACEY KING, an individual,                        No. 2:18-cv-01821-JCM-CWH

                                                                                              Plaintiff,                  PROTECTIVE MUTUAL
                                                                                                                          DEFENDANT  ORDER OF OMAHA
                                                                 10
                                                                                                                          INSURANCE COMPANY’S FIRST
                                                                 11            vs.                                        SUPPLEMENTAL DISCLOSURE
                                                                                                                          STATEMENT
                                                                 12    MUTUAL OF OMAHA INSURANCE
                           2415 East Camelback Road, Suite 800




                                                                       COMPANY, a foreign business corporation,
OGLETREE, DEAKINS, NASH,




                                                                 13
                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                                              Defendant.
                                     (602) 778-3700




                                                                 14
                                                                 15
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                 16
                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                 17
                                                                 18           The Court recognizes that many of the documents and much of the information being sought

                                                                 19    through discovery in the above-captioned action are, for competitive reasons, normally kept

                                                                 20    confidential by the parties. The materials to be exchanged throughout the course of the litigation

                                                                 21    between the parties may contain trade secret or other confidential research, development, or

                                                                 22    commercial information, as is contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The

                                                                 23    parties have agreed to be bound by the terms of this Protective Order (“Order”) in this Action to

                                                                 24    facilitate the document production and disclosure, and protect the respective interests of the parties

                                                                 25    in their trade secrets and/or confidential information. This Order shall remain in effect unless

                                                                 26    modified pursuant to the terms contained in this Order

                                                                 27           IT IS THEREFORE ORDERED THAT:

                                                                 28           The following Definitions shall apply in this Order:
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 3 of 12



                                                                  1           A.     The term “Confidential Information” will mean and include information contained

                                                                  2    or disclosed in any materials, including documents, portions of documents, answers to

                                                                  3    interrogatories, responses to requests for admissions, trial testimony, deposition testimony, and

                                                                  4    transcripts of trial testimony and depositions. Confidential Information may be copies and/or

                                                                  5    summaries, digests or abstracts derived therefrom, but all such copies, digests, abstracts and

                                                                  6    summaries shall be considered CONFIDENTIAL and shall be subject to the provisions of this Order.

                                                                  7    B.     The term “Counsel” will mean outside counsel of record, and other attorneys, paralegals,

                                                                  8    secretaries, and other support staff employed in Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

                                                                  9    C.     The term “Action” will mean the lawsuit captioned Stacey King v. Mutual of Omaha

                                                                 10    Insurance Company, Case No.: 2:18-cv-01821-JCM-CWH pending in the United States District

                                                                 11    Court for the District of Nevada.
                           2415 East Camelback Road, Suite 800




                                                                 12           The following provisions shall apply in this litigation:
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13            1.    Each party to this litigation that produces or discloses any materials, answers to
                                     (602) 778-3700




                                                                 14    interrogatories, responses to requests for admission, trial testimony, deposition testimony, and

                                                                 15    transcripts of trial testimony and depositions, or information that the producing party believes

                                                                 16    should be subject to this Protective Order may designate the same as “CONFIDENTIAL.” Any

                                                                 17    party may designate information as “CONFIDENTIAL” only if, in the good faith belief of such

                                                                 18    party and its Counsel, that unrestricted disclosure of such information could be harmful to the

                                                                 19    business or operations of such party. This includes, but is not limited to, trade secret or other

                                                                 20    confidential research, development, financial, customer related data or other commercial

                                                                 21    information. Confidential Information shall be so designated by marking the respective pages of

                                                                 22    the document, and where appropriate, the entire document with the legend “CONFIDENTIAL.”

                                                                 23    Any such designation shall be precise and specific as to the document or parts of documents

                                                                 24    designated as “CONFIDENTIAL,” including identification by Bates Numbers.

                                                                 25            2.    Documents made available for inspection in response to a request for production

                                                                 26    need not be marked “CONFIDENTIAL” prior to inspection. However, the producing party

                                                                 27    following an inspection can mark those documents designated for copying that contain

                                                                 28    Confidential Information as “CONFIDENTIAL.”


                                                                                                                        2
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 4 of 12



                                                                  1            3.     Designation of materials as “CONFIDENTIAL” shall not operate as an admission

                                                                  2    by any party receiving the materials that the information is or is not: (a) confidential; (b) privileged;

                                                                  3    (c) relevant; or (d) admissible in evidence at trial.

                                                                  4            4.     Other individuals or entities producing documents or information in this lawsuit,

                                                                  5    including individuals or entities responding to subpoenas, may use the “CONFIDENTIAL”

                                                                  6    designation under this Order consistent with their legitimate interests to protect information that

                                                                  7    they deem to be confidential or proprietary.

                                                                  8            5.     Whenever a deposition taken on behalf of any party involves the disclosure of

                                                                  9    Confidential Information of any party:

                                                                 10                           (a)     the deposition or portions of the deposition must be designated as

                                                                 11                           containing Confidential Information subject to the provisions of this Order;
                           2415 East Camelback Road, Suite 800




                                                                 12                           such designation must be made on the record whenever possible, but a party
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13                           may designate portions of depositions as containing Confidential
                                     (602) 778-3700




                                                                 14                           Information after transcription of the proceedings; a party will have until

                                                                 15                           thirty (30) days after receipt of the deposition transcript to inform the other

                                                                 16                           party or parties to the Action of the portions of the transcript to be designated

                                                                 17                           “CONFIDENTIAL.”

                                                                 18                           (b)     the disclosing party will have the right to exclude from attendance at

                                                                 19                           the deposition, during such time as the Confidential Information is to be

                                                                 20                           disclosed, any person other than the deponent, Counsel (including their staff,

                                                                 21                           associates, and all other employees of such counsel who are assisting in the

                                                                 22                           prosecution and/or defense of this suit), the court reporter, and the person(s)

                                                                 23                           agreed upon pursuant to paragraph 8, below; and

                                                                 24                           (c)     The originals of the deposition transcripts and all copies of the

                                                                 25                           deposition must bear the legend “CONFIDENTIAL,” as appropriate, and the

                                                                 26                           original or any copy ultimately presented to a court for filing must not be filed

                                                                 27                           unless it can be accomplished under seal, identified as being subject to this

                                                                 28                           Order, and protected from being opened except by order of this Court.


                                                                                                                         3
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 5 of 12



                                                                  1           6.      All Confidential Information designated as “CONFIDENTIAL” must not be

                                                                  2    disclosed by the receiving party to anyone other than those persons designated within this Order

                                                                  3    and must be handled in the manner set forth below, and in any event, must not be used for any

                                                                  4    purpose other than in connection with this litigation, unless and until such designation is removed

                                                                  5    either by agreement of the parties, or by order of the Court.

                                                                  6            7.      Information designated “CONFIDENTIAL” may be viewed only by:

                                                                  7                           (a)    The parties to this Action;

                                                                  8                           (b)    Counsel (as defined in paragraph C, above);

                                                                  9                           (c)    Independent experts; potential expert witnesses or consulting experts;

                                                                 10                           clerical employees associated with such experts; and actual or potential

                                                                 11                           deposition or trial witnesses identified in this Action. Prior to receiving any
                           2415 East Camelback Road, Suite 800




                                                                 12                           Confidential Information, each of the above-listed individuals must execute
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13                           a copy of the “Agreement to Be Bound by Stipulated Protective Order,”
                                     (602) 778-3700




                                                                 14                           attached hereto as Exhibit A. Counsel for the parties shall maintain a copy

                                                                 15                           of all Agreements signed by such persons and shall furnish copies to

                                                                 16                           opposing counsel. No Confidential Information shall be disclosed to any

                                                                 17                           person who refuses or has failed to sign the Agreement. In the event any

                                                                 18                           person who has signed an Agreement refuses to comply therewith, or fails

                                                                 19                           to adhere to the terms thereof, Counsel shall make no further disclosure to

                                                                 20                           such person and shall immediately notify opposing counsel for in writing;

                                                                 21                           (d)    The Court and any Court staff and administrative personnel;

                                                                 22                           (e)    Any court reporter employed in this litigation and acting in that

                                                                 23                           capacity; and

                                                                 24                           (f)    Any person indicated on the face of the document to be its author or

                                                                 25                           co-author, or any person identified on the face of the document as one to

                                                                 26                           whom a copy of such document was sent before its production in this

                                                                 27                           Action.

                                                                 28

                                                                                                                        4
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 6 of 12



                                                                  1              8.        All information that has been designated as “CONFIDENTIAL” by the producing

                                                                  2    or disclosing party, and any and all reproductions of that information, must be retained in the

                                                                  3    custody of the Counsel for the receiving party, except that independent experts authorized to view
                                                                       such information under the terms of this Order may retain custody of copies such as are necessary
                                                                  4
                                                                       for their participation in this litigation, but only during the course of this litigation. The principals,
                                                                  5
                                                                       employees or other agents of the parties who received information prior to and apart from this
                                                                  6
                                                                       litigation that was subsequently disclosed in this litigation as being “CONFIDENTIAL” may also
                                                                  7
                                                                       retain copies of that information as is necessary for use in their respective businesses.
                                                                  8
                                                                                 9.        Materials designated “CONFIDENTIAL,” and all information in them, may be
                                                                  9
                                                                       discussed or referred to in pleadings, motions, affidavits, briefs, or other papers filed with the
                                                                 10
                                                                       Court, or attached as exhibits to them, provided the parties comply with the Court’s procedures
                                                                 11
                                                                       and provided that such “CONFIDENTIAL” materials and information, and any portion of any
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,




                                                                       paper filed with the Court that discusses or refers to them, are stamped “CONFIDENTIAL.”
                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                     (602) 778-3700




                                                                               10.         Confidential Information and materials designated “CONFIDENTIAL” shall be
                                                                 14
                                                                       used solely for the prosecution or defense of this Action. A party who wishes to use Confidential
                                                                 15
                                                                       Information and/or materials designated “CONFIDENTIAL” for a purpose other than the
                                                                 16
                                                                       prosecution or defense of this Action must request permission, in writing, from Counsel for the
                                                                 17
                                                                       producing party. The receiving party’s request must identify the Confidential Information and/or
                                                                 18
                                                                       materials designated “CONFIDENTIAL” that the receiving party wishes to use, and identify the
                                                                 19
                                                                       purpose for which it wishes to use Confidential Information and/or materials designated
                                                                 20
                                                                       “CONFIDENTIAL.” If the parties cannot resolve the question of whether the receiving party can
                                                                 21
                                                                       use Confidential Information and/or materials designated “CONFIDENTIAL” for a purpose other
                                                                 22
                                                                       than the prosecution or defense of this Action within fourteen (14) days of the producing party’s
                                                                 23
                                                                       receipt of such a request, the receiving party may move the Court for a ruling on the receiving
                                                                 24
                                                                       party’s request. In the event any party files a motion seeking to use Confidential Information
                                                                 25
                                                                       and/or materials designated “CONFIDENTIAL” for a purpose other than the prosecution or
                                                                 26
                                                                       defense        of   this   Action,   the   Confidential   Information   and/or   materials    designated
                                                                 27
                                                                       “CONFIDENTIAL” shall be submitted to the Court, under seal, for an in-camera inspection. Any
                                                                 28

                                                                                                                            5
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 7 of 12



                                                                  1    Confidential Information and/or materials designated “CONFIDENTIAL” at issue must be treated

                                                                  2    as Confidential Information, as designated by the producing party, until the Court has ruled on the

                                                                  3    motion or the matter has been otherwise resolved.

                                                                  4           11.     At any stage of these proceedings, any party may object to a designation of

                                                                  5    materials as Confidential Information. The party objecting to confidentiality must notify, in

                                                                  6    writing, Counsel for the producing party of the objected-to materials and the grounds for the

                                                                  7    objection. If the dispute is not resolved consensually between the parties within fourteen (14) days

                                                                  8    of receipt of such a notice of objections, the objecting party may move the Court for a ruling on

                                                                  9    the objection. In the event any party files a motion challenging the designation or redaction of

                                                                 10    information, the document shall be submitted to the Court, under seal, for an in-camera inspection.

                                                                 11    The materials at issue must be treated as Confidential Information, as designated by the producing
                           2415 East Camelback Road, Suite 800




                                                                 12    party, until the Court has ruled on the objection or the matter has been otherwise resolved. In any
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13    challenge to the designation of materials as CONFIDENTIAL, the burden of proof shall be on the
                                     (602) 778-3700




                                                                 14    party seeking protection.

                                                                 15           12.     All Confidential Information must be held in confidence by those inspecting or

                                                                 16    receiving it. To the extent the Confidential Information has not been disclosed prior to and apart

                                                                 17    from this litigation, it must be used only for purposes of this Action. If the Confidential Information

                                                                 18    was exchanged between the parties prior to and apart from this litigation for purposes of

                                                                 19    conducting their respective businesses, the parties may continue to use that otherwise Confidential

                                                                 20    Information for that purpose. The parties may not distribute the Confidential Information beyond

                                                                 21    those persons or entities that had received the Confidential Information prior to this litigation. In

                                                                 22    addition, Counsel for each party, and each person receiving Confidential Information, must take

                                                                 23    reasonable precautions to prevent the unauthorized or inadvertent disclosure of such information.

                                                                 24    If Confidential Information is disclosed to any person other than a person authorized by this Order,

                                                                 25    the party responsible for the unauthorized disclosure must immediately bring all pertinent facts

                                                                 26    relating to the unauthorized disclosure to the attention of the other parties and, without prejudice

                                                                 27    to any rights and remedies of the other parties, make every effort to prevent further disclosure by

                                                                 28    the party and by the person(s) receiving the unauthorized disclosure.


                                                                                                                        6
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 8 of 12



                                                                  1            13.     No party will be responsible to another party for disclosure of Confidential

                                                                  2    Information under this Order if the information in question is not labeled or otherwise identified

                                                                  3    as such in accordance with this Order.

                                                                  4            14.     If a party, through inadvertence, produces any Confidential Information without

                                                                  5    labeling or marking or otherwise designating it as such in accordance with this Order, the

                                                                  6    producing party may give prompt written notice to the receiving party that the materials produced

                                                                  7    are deemed Confidential Information, and that the materials produced should be treated as such in

                                                                  8    accordance with that designation under this Order. The receiving party must treat the materials as

                                                                  9    confidential, once the producing party so notifies the receiving party. If the receiving party has

                                                                 10    disclosed the materials before receiving the designation, the receiving party must notify the

                                                                 11    producing party in writing of each such disclosure. Counsel for the parties will agree on a mutually
                           2415 East Camelback Road, Suite 800




                                                                 12    acceptable manner of labeling or marking the inadvertently produced materials as
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13    “CONFIDENTIAL.”
                                     (602) 778-3700




                                                                 14            15.     Nothing within this Order will prejudice the right of any party to object to the

                                                                 15    production of any discovery material on the grounds that the material is protected as privileged or

                                                                 16    as attorney work product.

                                                                 17           16.      Nothing in this Order will bar Counsel from rendering advice to their clients with

                                                                 18    respect to this litigation and, in the course thereof, relying upon any information designated as

                                                                 19    Confidential Information, provided that the contents of the information must not be disclosed.

                                                                 20           17.      Materials designated “CONFIDENTIAL,” and all information in them or derived
                                                                       from them, may be used or offered into evidence at the trial of this suit, or at any hearing in this
                                                                 21
                                                                       litigation. The party intending to offer material designated “CONFIDENTIAL” must give the party
                                                                 22
                                                                       that designated the materials “CONFIDENTIAL” sufficient advance notice to seek protection or
                                                                 23
                                                                       relief from the Court.
                                                                 24
                                                                              18.      This Order is entered for the purposes of providing appropriate confidentiality
                                                                 25
                                                                       protections and facilitating the production of documents and information without involving the
                                                                 26
                                                                       Court unnecessarily in the process. Nothing in this Order nor the production of any information or
                                                                 27
                                                                       document under the terms of the Protective Order nor any proceedings pursuant to this Order shall
                                                                 28

                                                                                                                       7
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 9 of 12



                                                                  1    be deemed: (a) to have the effect of an admission or waiver by either party; or (b) to alter the

                                                                  2    confidentiality or non-confidentiality of any document or information; or (c) to alter any existing

                                                                  3    obligation of any party or the absence thereof. This Order will be without prejudice to the right of
                                                                       any party to oppose production of any information for lack of relevance or any other ground other
                                                                  4
                                                                       than the mere presence of Confidential Information. The existence of this Order must not be used
                                                                  5
                                                                       by either party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
                                                                  6
                                                                       Procedure.
                                                                  7
                                                                                19.    Information designated CONFIDENTIAL pursuant to this Order also may be
                                                                  8
                                                                       disclosed if: (a) the party or non-party making the designation consents to such disclosure; (b) the
                                                                  9
                                                                       Court, after notice to all affected persons, allows such disclosure; or (c) the party to whom
                                                                 10
                                                                       Confidential Information has been produced thereafter becomes obligated to disclose the
                                                                 11
                                                                       information in response to a lawful subpoena, provided that the subpoenaed party gives prompt
                           2415 East Camelback Road, Suite 800




                                                                 12
                                                                       notice to Counsel for the party which made the designation, and permits Counsel for that party
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                                                       sufficient time to intervene and seek judicial protection from the enforcement of this subpoena
                                     (602) 778-3700




                                                                 14    and/or entry of an appropriate protective order in the Action in which the subpoena was issued.
                                                                 15             20.    Nothing in this Protective Order shall limit any producing party’s use of its own
                                                                 16    documents or shall prevent any producing party from disclosing its own Confidential Information
                                                                 17    to any person. Such disclosures shall not affect any confidential designation made pursuant to the
                                                                 18    terms of this Order so long as the disclosure is made in a manner which is reasonably calculated
                                                                 19    to maintain the confidentiality of the information. Nothing in this Order shall prevent or otherwise
                                                                 20    restrict Counsel from rendering advice to their clients, and in the course thereof, relying on

                                                                 21    examination of stamped Confidential Information.

                                                                 22             21.    The restrictions and obligations set forth within this Order will not apply to any

                                                                 23    information that: (a) the parties agree should not be designated Confidential Information; (b) the

                                                                 24    parties agree, or the Court rules, is already public knowledge; or (c) the parties agree, or the Court

                                                                 25    rules, has become public knowledge other than as a result of disclosure by the receiving party, its
                                                                       employees, or its agents, in violation of this Order.
                                                                 26
                                                                               22.     Within thirty (30) days of the final termination of this Action, including any and all
                                                                 27
                                                                       appeals, Counsel for each party must purge all Confidential Information from all machine-readable
                                                                 28

                                                                                                                        8
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 10 of 12



                                                                  1     media on which it resides and must either: (a) return all Confidential Information to the party that

                                                                  2     produced the information, including any copies, excerpts, and summaries of that information; or

                                                                  3     (b) destroy same. With respect to paper copies, return or destruction of Confidential Information

                                                                  4     is at the option of the producing party. Notwithstanding the foregoing, Counsel for each party may

                                                                  5     retain all pleadings, briefs, memoranda, motions, and other documents filed with the Court that

                                                                  6     refer to or incorporate Confidential Information and will continue to be bound by this Order with

                                                                  7     respect to all such retained information, after the conclusion of this litigation. Further, attorney

                                                                  8     work product materials that contain Confidential Information need not be destroyed, but, if they

                                                                  9     are not destroyed, the person in possession of the attorney work product will continue to be bound

                                                                 10     by this Order with respect to all such retained information, after the conclusion of this litigation.

                                                                 11            23.     Any party may designate as “CONFIDENTIAL” any materials that were produced
                           2415 East Camelback Road, Suite 800




                                                                 12     during the course of this Action without such designation before the effective date of this Order,
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13     as follows:
                                     (602) 778-3700




                                                                 14                   (a)      Parties to this Action may designate such materials by sending written

                                                                 15                   notice of such designation, accompanied by copies of the designated materials

                                                                 16                   bearing the appropriate legend of “CONFIDENTIAL” to all other parties in
                                                                                      possession or custody of such previously undesignated materials. Any party
                                                                 17
                                                                                      receiving such notice and copies of designated materials pursuant to this
                                                                 18
                                                                                      subparagraph shall return to the producing party all undesignated copies of such
                                                                 19
                                                                                      materials in its custody or possession, or shall affix the appropriate legend to all
                                                                 20
                                                                                      copies of the designated materials in its custody or possession.
                                                                 21
                                                                                      (b)      Upon notice of designation pursuant to this paragraph, parties shall also: (i)
                                                                 22
                                                                                      make no disclosure of such designated materials or information contained therein
                                                                 23
                                                                                      except as allowed under this Order; and (ii) take reasonable steps to notify any
                                                                 24
                                                                                      persons known to have possession of such designated materials or information of
                                                                 25
                                                                                      the effect of such designation under this Order.
                                                                 26
                                                                                      (c)      All such designations must be made within thirty (30) days of the date of
                                                                 27
                                                                                      this Order.
                                                                 28

                                                                                                                         9
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 11 of 12



                                                                  1              24.     Transmission by e-mail or facsimile is acceptable for all notification purposes

                                                                  2     within this Order.

                                                                  3              25. This Order may be modified by agreement of the parties, subject to approval by the

                                                                  4     Court.

                                                                  5              26.     The Court may modify the terms and conditions of this Order for good cause, or in

                                                                  6     the interest of justice, or on its own Order at any time in these proceedings.

                                                                  7              27. After termination of this Action, the provisions of this Order shall continue to be

                                                                  8    binding, except with respect to those documents and information that became a matter of public

                                                                  9    record. This Court retains and shall have continuing jurisdiction over the parties and recipients of

                                                                 10    Confidential Information and materials designated as “CONFIDENTIAL” for enforcement of the

                                                                 11    provisions of this Order following termination of this litigation.
                           2415 East Camelback Road, Suite 800




                                                                 12                                                    IT IS SO ORDERED:
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                     (602) 778-3700




                                                                 14                                                    ______________________________________
                                                                                                                       UNITED STATES DISTRICT/MAGISTRATE
                                                                 15                                                    JUDGE
                                                                 16                                                           July 12, 2019
                                                                                                                       DATED: ______________________________
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                          10
                                                                      Case 2:18-cv-01821-JCM-CWH Document 38-2 Filed 07/09/19 Page 12 of 12



                                                                  1                                              APPENDIX “A”

                                                                  2           AGREEMENT TO RESPECT CONFIDENTIAL INFORMATION
                                                                  3
                                                                              I have read and understand the Protective Order entered in the case of Stacey King v.
                                                                  4
                                                                       Mutual of Omaha Insurance Company, Case No.: 2:18-cv-01821-JCM-CWH pending in the
                                                                  5
                                                                       United States District Court for the District of Nevada, a copy of which Order has been delivered
                                                                  6
                                                                       to me to keep with my copy of this Agreement. I agree to be bound by all the terms of the
                                                                  7
                                                                       Protective Order and hereby agree not to use or disclose the Confidential Information to be
                                                                  8
                                                                       disclosed to me except for purposes of this litigation as set forth in the Protective Order. I further
                                                                  9
                                                                       agree and attest to my understanding that breach of this Agreement is directly actionable by the
                                                                 10
                                                                       party which designated the Confidential Information which is disclosed, and that in the event I fail
                                                                 11
                                                                       to abide by the terms of the Protective Order, I may be subject to sanctions.
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13           Signature
                                     (602) 778-3700




                                                                 14
                                                                              Name (Printed)
                                                                 15
                                                                 16           Street Address

                                                                 17
                                                                              City         State           Zip
                                                                 18
                                                                 19           Occupation or Business

                                                                 20
                                                                 21
                                                                 22
                                                                                                                                                                     39186093.1
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                        11
